Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 8-16, 22, 24, 42, 44-45, 47-48 and 54-57, drawn to an array for fluorescent imagining of biological samples.
Group II, claims 17-19, drawn to a method for producing an array for fluorescent imaging of biological samples.
Group III, claims 20 and 39-40, drawn to a method for accessing the image data of the array.
	The groups of inventions listed above do not relate to a single general inventive concept under
PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical
features for the following reasons
	Group I, II and II lack unity of invention because even though the inventions of these groups require an array comprising a fiducial feature with fluorescent material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Trau et al. (WO 2008/016335 A1, published 02/07/2008.)
	Trau discloses an array device comprising at least one fiducial feature (abstract) and wherein the microbeads are imbedded on the microarray containing the fluorescent material (e.g. p. 24, L 18-20; “an optical signature may be added to at least one of the microbeads” and p. 25, 2nd para.; “the optical signature may be a mixture of reporter dyes, preferably fluorescent”).
	Also, Groups II and III lack unity of invention because even though the inventions of these groups requires successive cycles of fluorescent imaging, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Trau et al. (WO 2008/016335 A1, published 02/07/2008.)
	Trau discloses a method of successive cycles of fluorescent imaging using the array device (e.g. abstract; “The process also comprises a step of making images of the substrate after disposition of each subpopulation.”).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the
inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently
named inventors is no longer an inventor of at least one claim remaining in the application. A request to
correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in
accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing
fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an
election of a species or invention to be examined even though the requirement may be traversed (37
CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an
invention or species may be made with or without traverse. To preserve a right to petition, the election
must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in
the restriction requirement, the election shall be treated as an election without traverse. Traversal must
be presented at the time of election in order to be considered timely. Failure to timely traverse the
requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the
election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR
1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify
such evidence now of record showing the inventions to be obvious variants or clearly admit on the
record that this is the case. Where such evidence or admission is provided by applicant, if the examiner
finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a
rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639